DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  the claim discloses “The computing apparatus of claim 9, wherein the program instructions further direct the processing system generating the plurality of;” however the claim is incomplete and therefore cannot be examined.  Appropriate correction is required.

Examiner’s Note
The listing of claims as filed within the applicant’s original disclosure does not contain claims 12-15.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,250,148. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope as the instant invention independent claims are broader and fully encompassed within the narrower independent claims of Patent No. 11,250,148. The claims of the instant application and the claims of Patent No. 11,250,148 are therefore obvious variants as show in the table below.

Instant Application Claims
Patent No. 11,250,148 Claims
Claim 1. A method of managing a graph for access by a plurality of tenants, the method comprising: 
identifying a request to classify a first subgraph in the graph for access by a tenant of the plurality of tenants, wherein the request indicates one or more vertex types and/or one or more edge types for the first subgraph; 
identifying one or more vertices and/or one or more edges in the graph that qualify as part of the first subgraph based on the indicated one or more vertex types and/or one or more edge types; 
classifying the one or more vertices and/or one or more edges as part of the first subgraph; and 
allocating permissions to at least one user associated with the tenant to access the first subgraph.
Claim 1. A method of managing a graph for access by a plurality of tenants, the method comprising: 
identifying a request to classify a first subgraph in the graph for access by a tenant of the plurality of tenants, wherein the request indicates one or more vertex types of a plurality of vertex types in the graph and one or more edge types of a plurality of edge types in the graph for the first subgraph; 
identifying one or more vertices and one or more edges in the graph that qualify as part of the first subgraph based on the indicated one or more vertex types and one or more edge types; 
classifying the one or more vertices and one or more edges as part of the first subgraph; and 
allocating permissions to at least one user associated with the tenant to access the first subgraph, wherein the permissions allow the at least one user to assign one or more roles to one or more other users associated with the tenant to access the first subgraph.
Claims 2-8
Claims 2-8
Claim 9. A computing system comprising: 
one or more non-transitory computer readable storage media; and program instructions stored on the one or more non-transitory computer readable storage media that, when read and executed by a processing system, direct the processing system to at least: 
identify a request to classify a first subgraph in the graph for access by a tenant of the plurality of tenants, wherein the request indicates one or more vertex types and/or one or more edge types for the first subgraph; 
identify one or more vertices and/or one or more edges in the graph to classify as part of the first subgraph based on the indicated one or more vertex types and/or one or more edge types; 
classify the one or more vertices and/or one or more edges as part of the first subgraph; and 
allocate permissions to at least one user associated with the tenant to access the first subgraph.
Claim 9. A computing system comprising: 
one or more non-transitory computer readable storage media; and program instructions stored on the one or more non-transitory computer readable storage media that, when read and executed by a processing system, direct the processing system to at least: 
identify a request to classify a first subgraph in the graph for access by a tenant of the plurality of tenants, wherein the request indicates one or more vertex types of a plurality of vertex types in the graph and one or more edge types of a plurality of edge types in the graph for the first subgraph; 
identify one or more vertices and one or more edges in the graph to classify as part of the first subgraph based on the indicated one or more vertex types and one or more edge types; 
classify the one or more vertices and one or more edges as part of the first subgraph; and 
allocate permissions to at least one user associated with the tenant to access the first subgraph, wherein the permissions allow the at least one user to assign one or more roles to one or more other users associated with the tenant to access the first subgraph.
Claims 10
Claim 10
Claim 16
Claim 11
Claim 17. A system comprising: 
a graph storage system configured to store a graph, wherein the graph comprises a plurality of vertices each assigned at least one vertex type of a plurality of vertex types and a plurality of edges each assigned at least one edge type of a plurality of edge types; a processing system configured to: 
identify a request to classify a first subgraph in the graph for access by a tenant of a plurality of tenants, wherein the request indicates one or more vertex types and/or one or more edge types for the first subgraph; 
identify one or more vertices and/or one or more edges in the graph to classify as part of the first subgraph based on the indicated one or more vertex types and/or one or more edge types; and 
allocate permissions to at least one user associated with the tenant to access the first subgraph.
Claim 12. A system comprising: 
a graph storage system configured to store a graph, wherein the graph comprises a plurality of vertices each assigned at least one vertex type of a plurality of vertex types and a plurality of edges each assigned at least one edge type of a plurality of edge types; a processing system configured to: 
identify a request to classify a first subgraph in the graph for access by a tenant of a plurality of tenants, wherein the request indicates one or more vertex types of the plurality of vertex types in the graph and one or more edge types of the plurality of edge types in the graph for the first subgraph; 
identify one or more vertices and one or more edges in the graph to classify as part of the first subgraph based on the indicated one or more vertex types and one or more edge types; and 
allocate permissions to at least one user associated with the tenant to access the first subgraph, wherein the permissions allow the at least one user to assign one or more roles to one or more other users associated with the tenant to access the first subgraph.
Claim 18
Claim 13
Claim 19
Claim 14



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the graph" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Claims 10, 11 and 16 are also rejected for failing to cure the deficiencies of claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haila et al. (U.S Patent Application Publication No. 2017/0272443; hereinafter Haila) in view of Bebee et al. (U.S. Patent No. 10,432,639; hereinafter Bebee).

Regarding claim 1, Haila discloses a method of managing a graph for access by a plurality of tenants, the method comprising: 
identifying a request to classify a first subgraph in the graph for access, wherein the request indicates one or more vertex types and/or one or more edge types for the first subgraph {¶¶ [0023] permission to access data by a user and/or group of users (e.g. such as a tenant); [0029] graph database with data nodes/vertices and edges; [0038], [0088]-[0090] a request is received and a subset of data (e.g. such as a first subgraph) to grant permission to a user/group of users is determined; the subset of data containing vertices and edges to be associated with the user/group of users; [0030], [0041] vertex types and edge types; NOTE: according to the applicant’s specification paragraph [0026] discloses classifying as granting a user permission to access a subset of vertices and/or edges, and a tenant may comprise one or more users of an organization according to paragraph [0013]}, but fails to explicitly disclose by a tenant of the plurality of tenants;  
identifying one or more vertices and/or one or more edges in the graph that qualify as part of the first subgraph based on the indicated one or more vertex types and/or one or more edge types {¶¶ [0029] graph database with data nodes/vertices and edges; [0038], [0088]-[0090] a request is received and a subset of data (e.g. such as a first subgraph) to grant permission to a user/group of users is determined; the subset of data containing vertices and edges to be associated with the user/group of users; [0030], [0041] vertex types and edge types}; 
classifying the one or more vertices and/or one or more edges as part of the first subgraph {¶¶ [0031], [0041]-[0042] a user is granted permission to access one or more vertices and edges within the subset of data in the graph database}; and 
allocating permissions to at least one user to access the first subgraph {¶¶ [0023], [0031], [0041]-[0042]}, but fails to explicitly disclose at least one user associated with the tenant.  

However, Bebee discloses by a tenant of the plurality of tenants, and at least one user associated with the tenant {Col. 2, Lines 24-44: access permission is associated with a vertex or edge in a graph data set for various sets of entities (e.g., user or user groups); for one or more health-care facilities, a particular set of physicians may be permitted to access a first subset of vertices and edges based upon a first role, and a second set of physicians assigned a second role may be permitted to access a second subset of the graph; Col. 5, Lines 22-55: employees of a specific department within an organization may be assigned access to graph vertices which store information meeting a specified criterion}.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Haila and Bebee before him/her, to modify the teachings of Haila with the teachings of Bebee.  The motivation for doing so would combine the graph database of Haila with the graph database service of Bebee to provide scalable graph analysis applications which can handle a wide range of graph data sets with associated security constraints as disclosed by Bebee, Col. 1, Lines 17-23.


Regarding claim 2, the combination of Haila and Bebee discloses the method of claim 1 further comprising: 
identifying a plurality of vertex types and a plurality of edge types for the graph {Haila: ¶¶ [0029], [0034], [0036] graph database with edges and vertices; [0033] database can be traversed to determine vertices and edges}; 
generating a plurality of vertices for the graph, wherein each vertex of the plurality of vertices is associated with at least one of the plurality of vertex types {Haila: ¶¶ [0045], [0048], [0077]; claim 19: vertices can be generated for the graph to include a vertex type}; and 
generating a plurality of edges for the graph, wherein each edge of the plurality of edges is associated with at least one of the plurality of edge types {Haila: ¶¶ [0045], [0048], [0077]; claim 19: edges can be generated for the graph to include an edge type}.  
Regarding claim 3, the combination of Haila and Bebee discloses the method of claim 1 further comprising: 
identifying a second request to classify a second subgraph in the graph for access by a second tenant of the plurality of tenants, wherein the second request indicates one or more vertex types and/or one or more edge types for the second subgraph {Haila: ¶¶ [0023] group permissions; [0043]-[0047] a first user is associated with a subset of data/vertices/edges; [0053]-[0055] a request for granting access to a second user for a subset of data/vertices/edges in the graph database; Bebee: Col. 2, Lines 24-44; Col. 5, Lines 22-55};
identifying one or more vertices and/or one or more edges in the graph that qualify for the first subgraph based on the indicated one or more vertex types and/or one or more edge types for the second subgraph {Haila: ¶¶ [0043]-[0047], [0053]-[0055] a subset of data/vertices/edges for the second user is determined based upon a query/request; the data subset of the second user may share data/vertices/edges of a data subset of the first user}; and 
allocating permissions to at least one user associated with the second tenant to access the first subgraph {Haila: ¶¶ [0023], [0043]-[0047], [0053]-[0055] one or more permissions are granted to the user for accessing the first subset of data/vertices/edges; Bebee: Col. 2, Lines 24-44; Col. 5, Lines 22-55}. 16 Docket No. 775.0011  

Regarding claim 4, the combination of Haila and Bebee discloses the method of claim 3, wherein the first subgraph and the second subgraph share at least one vertex type and/or edge type {Haila: ¶¶ [0045], [0048] sharing of the person and query vertices between a first user/subset and a second user/subset}.  

Regarding claim 5, the combination of Haila and Bebee discloses the method of claim 1, wherein allocating the permissions to the at least one user associated with the tenant to access the first subgraph comprises allocating one or more roles to the at least one user, wherein the one or more roles define available commands for the at least one user to interact with the first subgraph {Haila: ¶¶ [0041], [0048], [0048] permission is granted to view, edit and/or own a subset of data/vertices/edges for a user; Bebee: Col. 2, Lines 24-44; Col. 5, Lines 22-55}.    

Regarding claim 6, the combination of Haila and Bebee discloses the method of claim 5, wherein a role of the one or more roles permits the at least one user to allocate roles to one or more secondary end users for the tenant {Haila: ¶¶ [0043], [0045], [0060] a user/administrator can grant/delegate permission to one or more other users to view and edit data; Bebee: Col. 2, Lines 24-44; Col. 5, Lines 22-55}.      

Regarding claim 7, the combination of Haila and Bebee discloses the method of claim 6 further comprising identifying a request from the at least one user to allocate at least one role to a second end user for the first subgraph and, in response to the request, allocate the at least one role to the second end user for the first subgraph {Haila: ¶¶ [0043]-[0047], [0060] a user can grant/delegate permission to another user to view and edit data; Bebee: Col. 2, Lines 24-44; Col. 5, Lines 22-55}.      
  
Regarding claim 8, the combination of Haila and Bebee discloses the method of claim 1, wherein allocating the permissions to the at least one user associated with the tenant to access the first subgraph comprises allocating at least view permissions to the at least one user to view the first subgraph {Haila: ¶¶ [0043], [0045], [0060] a user/administrator can grant/delegate permission to one or more other users to view and edit data; Bebee: Col. 2, Lines 24-44; Col. 5, Lines 22-55}. 17  Docket No. 775.0011  


Regarding claim 9, Haila discloses a computing system comprising: one or more non-transitory computer readable storage media; and program instructions stored on the one or more non-transitory computer readable storage media that, when read and executed by a processing system {¶ [0125]}, direct the processing system to at least: 
identify a request to classify a first subgraph in the graph for access, wherein the request indicates one or more vertex types and/or one or more edge types for the first subgraph {¶¶ [0023] permission to access data by a user and/or group of users (e.g. such as a tenant); [0029] graph database with data nodes/vertices and edges; [0038], [0088]-[0090] a request is received and a subset of data (e.g. such as a first subgraph) to grant permission to a user/group of users is determined; the subset of data containing vertices and edges to be associated with the user/group of users; [0030], [0041] vertex types and edge types}, but fails to explicitly disclose by a tenant of the plurality of tenants;  
identify one or more vertices and/or one or more edges in the graph to classify as part of the first subgraph based on the indicated one or more vertex types and/or one or more edge types {¶¶ [0029] graph database with data nodes/vertices and edges; [0038], [0088]-[0090] a request is received and a subset of data (e.g. such as a first subgraph) to grant permission to a user/group of users is determined; the subset of data containing vertices and edges to be associated with the user/group of users; [0030], [0041] vertex types and edge types};  
classify the one or more vertices and/or one or more edges as part of the first subgraph {¶¶ [0031], [0041]-[0042]}; and 
allocate permissions to at least one user to access the first subgraph {¶¶ [0023], [0031], [0041]-[0042]}, but fails to explicitly disclose at least one user associated with the tenant.  

However, Bebee discloses by a tenant of the plurality of tenants, and at least one user associated with the tenant {Col. 2, Lines 24-44; Col. 5, Lines 22-55}.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Haila and Bebee before him/her, to modify the teachings of Haila with the teachings of Bebee.  The motivation for doing so would combine the graph database of Haila with the graph database service of Bebee to provide scalable graph analysis applications which can handle a wide range of graph data sets with associated security constraints as disclosed by Bebee, Col. 1, Lines 17-23.

Claim 10 contains corresponding limitations as claim 2 and is therefore rejected for the same rationale.

Regarding claim 16, the combination of Haila and Bebee discloses the computing system of claim 9 further comprising the processing system {Haila: ¶ [0026] computing device with processor hardware}.    18 Docket No. 775.0011  


Regarding claim 17, Haila discloses a system comprising: 
a graph storage system configured to store a graph, wherein the graph comprises a plurality of vertices each assigned at least one vertex type of a plurality of vertex types and a plurality of edges each assigned at least one edge type of a plurality of edge types {¶¶ [0029]-[0036] graph database with a plurality of vertices and their associated vertex types and a plurality of edges with their associated edge types}; 
a processing system configured to {¶ [0026] computing device with processor hardware}: 
identify a request to classify a first subgraph in the graph for access, wherein the request indicates one or more vertex types and/or one or more edge types for the first subgraph {¶¶ [0023] permission to access data by a user and/or group of users (e.g. such as a tenant); [0029] graph database with data nodes/vertices and edges; [0038], [0088]-[0090] a request is received and a subset of data (e.g. such as a first subgraph) to grant permission to a user/group of users is determined; the subset of data containing vertices and edges to be associated with the user/group of users; [0030], [0041] vertex types and edge types}, but fails to explicitly disclose by a tenant of a plurality of tenants;   
identify one or more vertices and/or one or more edges in the graph to classify as part of the first subgraph based on the indicated one or more vertex types and/or one or more edge types {¶¶ [0029] graph database with data nodes/vertices and edges; [0038], [0088]-[0090] a request is received and a subset of data (e.g. such as a first subgraph) to grant permission to a user/group of users is determined; the subset of data containing vertices and edges to be associated with the user/group of users; [0030], [0041] vertex types and edge types}; and 
allocate permissions to at least one user to access the first subgraph {¶¶ [0023], [0031], [0041]-[0042]}, but fails to explicitly disclose at least one user associated with the tenant.    

However, Bebee discloses by a tenant of the plurality of tenants, and at least one user associated with the tenant {Col. 2, Lines 24-44; Col. 5, Lines 22-55}.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Haila and Bebee before him/her, to modify the teachings of Haila with the teachings of Bebee.  The motivation for doing so would combine the graph database of Haila with the graph database service of Bebee to provide scalable graph analysis applications which can handle a wide range of graph data sets with associated security constraints as disclosed by Bebee, Col. 1, Lines 17-23.

Claims 18-20 contain corresponding limitations as claims 2, 5 and 6 and are therefore rejected for the same rationale.


Support for Amendments and Newly Added Claims
Applicants are respectfully requested, in the event of an amendment to claims or submission of new claims, that such claims and their limitations be directly mapped to the specification, which provides support for the subject matter.  This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.121(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Examiner cites particular columns and line numbers or paragraphs in the references as applied to claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dang (US 2017/0262653): abstracted graphs are generated from a social relationship graph in response to a query, the query identifying a person for which permission has been obtained to collect their data; 
Kreutzer  (US 2018/0247073): providing access controlled graph queries in which access controls of an entity modeled as a node in a graph database are observed by graph queries to the graph database at query time by querying filters and lists associated with each spanned node that store the security contexts of the associated object; 
Ravizza (US 2019/0251272): dynamic access control to a node in a knowledge graph by structuring nodes of a knowledge graph into a plurality of hierarchically organized graph layers; assigning, to a user, an access right to a node of the knowledge graph, the access right to the node selected from a plurality of access rights; and changing the access right to the node dynamically, the changing based on at least one of a structure of the knowledge graph, an access history of the user to the node, and a parameter of the user indicative of a condition outside the knowledge graph;
Richards (US 2014/0129936): investigative analysis for sharing investigation results by one user with other users in the form of a visual graph having nodes, edges, and other elements produced;
Saxena (US 2019/0327271): automation, verification and management of access control mechanisms for computer infrastructure including distributed computing infrastructure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607.  The examiner can normally be reached on Monday - Thursday, 8am - 6pm (C.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diedra McQuitery/Primary Examiner, Art Unit 2166